Exhibit 10.1


ENABLE MIDSTREAM PARTNERS, LP
CHANGE OF CONTROL PLAN
This Enable Midstream Partners, LP Change of Control Plan, effective as of
August 1, 2016 (this “Plan”), has been adopted by Enable GP, LLC, a Delaware
limited liability company (the “General Partner”), the general partner of Enable
Midstream Partners, LP, a Delaware limited partnership (the “Partnership”), and
Enable Midstream Services, LLC, a Delaware limited liability company (the
“Employer”), to provide benefits to certain qualified employees of the Employer
whose employment may be terminated under circumstances entitling them to
severance benefits as provided herein, subject to the terms and conditions
hereinafter stated.
This Plan is intended to be an unfunded plan intended to provide severance
compensation and benefits to a select group of management or highly compensated
employees within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended.


ARTICLE I


DEFINITIONS AND INTERPRETATIONS


Section 1.01Definitions. All terms defined in this Section 1.01 shall,
throughout this Plan, have the meanings given herein:


“Affiliate” means with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. Notwithstanding the
foregoing, the term “Affiliate” with respect to the General Partner, means (i)
OGE Energy Corp. and each of its wholly-owned subsidiaries, so long as OGE
Energy Corp, or one of its wholly-owned subsidiaries has the power under the GP
Agreement to designate one or more individuals to serve on the Board and (ii)
CenterPoint Energy, Inc. and each of its wholly-owned subsidiaries so long as
CenterPoint Energy, Inc. or one of its wholly-owned subsidiaries has the power
under the GP Agreement to designate one or more individuals to serve on the
Board.
“Base Salary” shall mean the annual regular base salary or wages in effect for
the Participant.
“Board” means the board of directors of the General Partner.
“Cause” means the termination of the Participant’s employment with the Employer
due to: (i) the Participant’s willful and continued failure to perform his or
her duties; (ii)the Participant’s willful failure to comply with any valid and
legal directive of either the person to whom the Participant reports or the
Board; (iii) the Participant’s conviction of or plea of guilty or nolo
contendere to a misdemeanor involving moral turpitude or any felony; or (iv) the
Participant’s willful engagement in misconduct that results in injury to the
Employer or the Partnership or its Affiliates. For purposes of this definition,
no act or omission will be considered “willful” unless it is done, or omitted to
be done, by the Participant in bad faith or without the Participant’s reasonable
belief that the act or omission was in the best interests of the Employer or the
Partnership or its Affiliates.
“CEO” means the General Partner’s Chief Executive Officer.


1

--------------------------------------------------------------------------------

Exhibit 10.1


“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events:
(i)any Person, other than an Affiliate of the General Partner, shall become the
beneficial owner, by way of merger, consolidation, recapitalization, purchase,
reorganization or otherwise, of greater than 50%, directly or indirectly, of the
voting power of the Voting Securities of the General Partner;
(ii)a plan of complete liquidation of the General Partner or the Partnership is
approved;
(iii)the sale or other disposition by the General Partner or the Partnership of
all or substantially all of its assets in one or more transactions to any Person
other than an Affiliate of the General Partner and other than any such
transaction or transactions where, upon completion of the transaction or
transactions, either CenterPoint Energy, Inc. and its Affiliates or OGE Energy
Corp. and its Affiliates own at least 50% of the voting power of the Voting
Securities of such Person; or
(iv)a Person, other than the General Partner or an Affiliate of the General
Partner, becomes the general partner of the Partnership.
“Change of Control Multiple” means:
(i)2.99, in the case of the CEO;
(ii)2, in the case of Participants who are designated Tier 1 Officers; and
(iii)1.5, in the case of Participants who are designated Tier 2 Officers.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
“Committee” means the Compensation Committee of the Board.
“Compensation” means the greater of (i) the sum of Base Salary plus Target Bonus
determined immediately prior to the date on which a Change of Control occurs; or
(ii) the sum of Base Salary plus Target Bonus determined immediately prior to
the date of his or her Covered Termination (or as determined immediately prior
to a reduction in Base Salary or Target Bonus if the Covered Termination is due
to clause (i) of the definition of Good Reason).
“Covered Termination” means any termination of the Participant’s employment with
the Employer that is a Separation from Service thereof that occurs during the
Protected Period and does not result from:
(i)death;
(ii)disability entitling the Participant to benefits under the Employer’s
long‑term disability plan;
(iii)termination by the Employer for Cause; or
(iv)resignation by the Participant other than for Good Reason.
“Employee” means an individual who is employed by the Employer or any Affiliate.


2

--------------------------------------------------------------------------------

Exhibit 10.1


“Employer” means Enable Midstream Services, LLC, a Delaware limited liability
company, and any successor thereto.
“General Partner” means Enable GP, LLC.
“Good Reason” means the Participant terminates the Participant’s status as an
employee of the Employer due to one or more of the following events arising
without the Participant’s consent:
(i)a decrease in any of Base Salary, Target Bonus, or Target Incentive in effect
immediately preceding the date of the Covered Termination by more than 10% other
than as a result of general across-the-board reductions applicable to all
Officers of the same level;
(ii)a material reduction in the Participant’s authority, duties or
responsibilities in effect immediately preceding the date of the Covered
Termination, which, for the avoidance of doubt, will not include any changes in
connection with the Partnership ceasing to be a separate publicly-traded entity;
or
(iii)the Participant being required to relocate his or her principal residence
as a requirement to maintain his or her Officer position with the Employer or an
Affiliate by more than 50 miles away from the city in which his or her principal
office is located immediately preceding the date of the Covered Termination; or
(iv)any other action or inaction that constitutes a material breach by the
Employer of any written employment agreement with Participant.
provided, however, that, notwithstanding the foregoing, an event will not
constitute Good Reason for purposes of this Plan unless all of the following
requirements are met:
(1)the Participant provides written notice to the Board, in the case of the CEO,
or to the CEO, in the case of all other Participants, of the event that the
Participant believes constitutes Good Reason within 90 days of the occurrence of
the event;
(2)the Participant thereafter provides at least 30 days from the date such
notice in clause (1) is received by the Board or CEO, as applicable, for the
Employer to cure or correct the event that the Participant believes constitutes
Good Reason (“cure period”); and
(3)the Participant terminates his or her employment with the Employer and all
Affiliates and resigns all board positions (if any) no later than 30 days after
the end of the cure period (provided the Employer has not cured the event).
For the avoidance of doubt, if the Employer or the Affiliate cures the event
within the cure period or if the Participant fails to satisfy all of clauses
(1), (2) and (3) above, the Participant’s Separation from Service will not be
due to Good Reason.


“GP Agreement” means the limited liability company agreement of the General
Partner.
“LTI Plan” means the Enable Midstream Partners, LP Long Term Incentive Plan or
any successor plan or program thereto.
“Officer” means the CEO and any Chief Administrative Officer, Chief Commercial
Officer, Chief Financial Officer, Chief Operating Officer, General Counsel,
President, Executive Vice


3

--------------------------------------------------------------------------------

Exhibit 10.1


President, Senior Vice President and Vice President of the General Partner and
any other officer of the General Partner designated as an “Officer” for purposes
of this Plan by the Committee.
“Participant” shall mean each Officer who satisfies the requirements of Section
2.01(a) of this Plan.
“Participant Agreement” means a written or electronic document, in the form and
manner prescribed by the Committee, that shall be executed by an Officer
designated to be a Participant (in writing or electronic medium permitted by the
Committee) by the date required by the Committee (or its delegate) pursuant to
which such Officer (i) acknowledges he or she has been designated to be a
Participant and agrees to the terms and conditions of this Plan and (ii) accepts
and acknowledges that he or she is subject to the restrictive covenants set
forth in Article IV of this Plan.
“Partnership” means Enable Midstream Partners, LP.
“Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, as such law, rules and regulations may be amended from time to time,
and used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) thereof.
“Plan” shall mean this Enable Midstream Partners, LP Change of Control Plan, as
amended, supplemented or modified from time to time in accordance with its
terms.
“Protected Period” means the 24-month period immediately following the date upon
which a Change of Control occurs.
“Seconded Employee” means an individual who has been seconded by his or her
employer to provide services to the Partnership or any of its Affiliates.
“Separation from Service” shall have the meaning ascribed to such term in Code
Section 409A and Treasury Regulation § 1.409A-1(h)(3) (or any successor
regulations or guidance thereto).
“STI Plan” means the Partnership’s Short Term Incentive Plan, as in effect from
time to time, or any similar successor plan adopted by the Partnership.
“Target Bonus” means the Participant’s target incentive award opportunity under
the STI Plan in effect for the year with respect to which the target bonus
amount is being determined (assuming that the target level of performance has
been achieved by the Employer and the Participant) or, if no such target
incentive award opportunity is then in effect, for the last year in which such a
target incentive award opportunity was in effect, expressed as a dollar amount
based upon the Participant’s Base Salary for the year of such determination.
“Target Incentive” the Participant’s target incentive award opportunity under
the LTI Plan in effect for the year with respect to which the target incentive
amount is being determined (assuming that the target level of performance has
been achieved by the Employer and the Participant) or, if no such target
incentive award opportunity is then in effect, for the last year in which such a
target incentive award opportunity was in effect, expressed as a dollar amount
based upon the Participant’s Base Salary for the year of such determination.
“Tier 1 Officer” means an Officer who is an Executive Vice President.


4

--------------------------------------------------------------------------------

Exhibit 10.1


“Tier 2 Officer” means an Officer who is not the CEO or a Tier 1 Officer.
“Voting Securities” of a Person means the securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person.
“Waiver and Release” means a legal document, in a form determined by the
Committee, in which a Participant, in exchange for certain severance benefits
described in Section 3.01, among other things, releases the Employer, the
Affiliates, their directors, officers, employees and agents, their employee
benefit plans and the fiduciaries and agents of said plans from liability and
damages in any way related to the Participant’s employment with or separation
from the Employer or any of its Affiliates.
Section 1.02Interpretation. In this Plan (a) the words “herein,” “hereof” and
“hereunder” refer to this Plan as à whole and not to any particular Article,
Section or other subdivision, (b) reference to any Article or Section, means
such Article or Section hereof, (c) the words “including” (and with correlative
meaning “include”) means including, without limiting the generality of any
description preceding such term and (d) words used in the singular shall include
the plural and the plural shall include the singular. The Article and Section
headings herein are for convenience only and shall not affect the construction
hereof.


ARTICLE II


ELIGIBILITY


Section 2.01Participants.


(a)Participants in this Plan shall be each Officer who (i) has been designated a
Participant by the Committee and (ii) has executed and timely returned to the
Committee (or its delegate) a Participation Agreement. If an Officer is not
designated a Participant or fails to timely execute and return to the Committee
(or its delegate) the Participation Agreement, he or she shall not be a
Participant in this Plan. For the avoidance of doubt, an individual must be an
Officer as of the date of his or her Covered Termination in order to be eligible
for the benefits described in Article III.


(b)This Plan is only for the benefit of the Participants, and no other
employees, personnel, consultants or independent contractors shall be eligible
to participate in this Plan or to receive any rights or benefits hereunder. Upon
an Officer’s Separation of Service, other than due to a Covered Termination,
such Officer shall automatically cease to be, and shall no longer be, a
Participant as of his or her Separation from Service date without notice.


ARTICLE III


SEVERANCE AND RELATED TERMINATION BENEFITS


Section 3.01Benefits. If the Participant experiences a Covered Termination, then
subject to the Waiver and Release requirement in Section 3.02, as applicable,
the Participant shall be entitled to receive, as additional compensation for
services rendered to the Employer the following benefits:


(a)Accrued Obligations. A lump sum cash payment in an amount equal to the
aggregate of (i) the Participant’s Base Salary through the date of the Covered
Termination, to the extent not already paid; (ii) the Participant’s earned, but
not taken, vacation days through the date of the Covered


5

--------------------------------------------------------------------------------

Exhibit 10.1


Termination; and (iii) reimbursement for any unreimbursed business expenses
properly incurred by the Participant, in accordance with the Employer’s
applicable policy, prior to the date of the Covered Termination. The amount due
to the Participant pursuant to this Section 3.01(a) shall be paid as soon as
practicable following the date of the Covered Termination in accordance with the
Employer’s normal payroll policies and practice, and shall not be subject to the
Waiver and Release requirement in Section 3.02.


(b)Pro-Rated Bonus. A lump sum cash payment in an amount equal to the Target
Bonus in effect at the time of the Participant’s Covered Termination based on
the Participant’s eligible earnings under the STI Plan as of the date of his or
her Covered Termination, but reduced by any amount payable under the terms of
the STI Plan for such performance year, subject to applicable withholding for
income and employment taxes. Such pro-rated bonus shall be paid no later than
the 60th day following the date of the Participant’s Covered Termination.


(c)Outplacement Services. A lump sum cash payment of $25,000 for outplacement
services, subject to applicable withholding for income and employment taxes.
Such payment shall be paid no later than the 60th day following the date of the
Participant’s Covered Termination.


(d)Change of Control Severance Payment. A lump sum cash payment in an amount
equal to the Participant’s Compensation multiplied by the Participant’s Change
of Control Multiple, subject to applicable withholding for income and employment
taxes. Such payment shall be paid no later than the 60th day following the date
of the Participant’s Covered Termination.


(e)Welfare Benefits Payment. A lump sum cash payment in an amount equal to the
sum of the Employer’s portion of the annual premium for medical, dental and
vision benefit coverage for the Participant and his or her eligible dependents
in effect immediately prior to the date of the Participant’s Covered Termination
multiplied by the Participant’s Change of Control Multiple. Such payment shall
be paid no later than the 60th day following the date of the Participant’s
Covered Termination.


Section 3.02Waiver and Release Requirement. Except for the payment of benefits
under Section 3.01(a), the payment of benefits under Section 3.01 is subject to
the Participant’s timely execution and return of a Waiver and Release to the
Employer, without subsequent revocation during the seven-day period following
such execution date (the “Waiver and Release Revocation Period”). The
Participant shall have 45 days following the date of the Participant’s Covered
Termination to consider, execute and return the Waiver and Release to the
Employer and shall then have the right to revoke the Waiver and Release during
the Waiver and Release Revocation Period. If the Participant fails to timely
execute and return the Waiver and Release to the Employer or revokes such Waiver
and Release during the Waiver and Release Revocation Period, then the
Participant shall forfeit, and shall not be entitled to, any of the benefits
described under Section 3.01, except for benefits under Section 3.01(a). In the
event the time period during which a completed Waiver and Release must be
submitted and made effective spans across two calendar years, the benefits
described under Section 3.01, except for the benefits under Section 3.01(a),
will be paid in the second calendar year.


Section 3.03Code Section 280G. Anything in this Plan to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined by the Employer that any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise, but determined
without regard to any reduction (if any) required under this Section 3.03 (the
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code, together with any


6

--------------------------------------------------------------------------------

Exhibit 10.1


interest or penalties imposed with respect to such excise tax (“Excise Tax”),
then the Employer shall automatically reduce (the “Reduction”) the Participant’s
Payment to the minimum extent necessary to prevent the Payment (after the
Reduction) from being subject to the Excise Tax, but only if, by reason of the
Reduction, the after-tax benefit of the reduced Payment exceeds the after-tax
benefit if such Reduction was not made. If the after-tax benefit of the reduced
Payment does not exceed the after-tax benefit if the Payment is not reduced,
then the Reduction shall not apply. If the Reduction is applicable, the Payment
shall be reduced in such a manner that provides the Participant with the best
economic benefit and, to the extent any portions of the Payment are economically
equivalent with each other, each shall be reduced pro rata All determinations
required to be made under this Section 3.03, including the after-tax benefit and
calculation of the Reduction, shall be made by a nationally recognized certified
public accounting firm that is selected by the Employer (the “Accounting Firm”),
which may be the Partnership’s independent auditors. In the event that the
Accounting Firm determines that no Excise Tax is payable by the Participant,
either with or without application of the Reduction under this Section 3.03,
then the Accounting Firm shall furnish the Participant with a written opinion
that failure to report the Excise Tax on the Participant’s applicable federal
income tax return would not result in the imposition of a negligence or similar
penalty. If the Reduction is applicable, the Employer shall provide the
Participant with a written summary of the portions of the Payment that will be
reduced. All fees and expenses of the Accounting Firm shall be borne solely by
the Employer. All determinations by the Accounting Firm made under this Section
3.03 shall be binding upon the Employer and the Participant.


ARTICLE IV


RESTRICTIVE COVENANTS


Section 4.01Confidentiality. As a requirement to be a Participant and receive
benefits under this Plan, an Officer shall acknowledge and agree in his or her
Participation Agreement and in the Waiver and Release that the Participant will
receive and has received Confidential Information. Confidential Information
includes, but is not limited to, all records, papers, reports, computer
programs, strategies, documents (including, without limitation, memoranda,
notes, files and correspondence), opinions, evaluations, inventions, ideas,
technical data, products, services, processes, procedures, and interpretations
that are or have been produced by the Participant or any employee, officer,
director, agent, contractor, or representative of the Partnership or any of its
Affiliates related to the business of the Partnership or any of its Affiliates,
whether provided in written or printed form, or orally, or on a computer.
Confidential Information also includes any other information that the
Partnership or any of its Affiliates tries to keep confidential (whether or not
expressly marked as “confidential”) and that has commercial or competitive value
or is of such a nature that its unauthorized disclosure would be detrimental to
the interests of the Partnership or any of its Affiliates, whether produced by
or provided to the Partnership or any of its Affiliates. As acknowledged and
agreed to by the Participant in the Participation Agreement and Waiver and
Release, each Participant agrees that (i) during and after his or her employment
with the Employer, the Participant will maintain in strictest confidence and, on
and after his or her termination of employment with the Employer, will not use
in any way, any Confidential Information or any proprietary, confidential, or
other nonpublic information or documents relating to the business and affairs of
the Partnership or any of its Affiliates; (ii) the Participant will return any
and all Confidential Information immediately after his or her termination of
employment with the Employer; and (iii) in the event of any breach or threatened
breach of this provision by the Participant, the Employer may, in its
discretion, discontinue any or all payments provided for herein, recover any and
all payments already made, and be entitled to apply to a court of competent
jurisdiction for such relief by way of specific performance, restraining order,
injunction or otherwise as may be appropriate to ensure compliance with this
provision. Should the Participant be served with legal process seeking to compel
the Participant to disclose any such information, the Participant agrees to
notify the General Counsel of the Partnership immediately, in order that the
Partnership and its Affiliates may seek to resist such process if


7

--------------------------------------------------------------------------------

Exhibit 10.1


they so choose. The foregoing notwithstanding, nothing in this Section or any
other Section of this Plan, the Participation Agreement, or the Waiver and
Release or in any other agreement or policy of the Partnership or the Employer
and its Affiliates shall prohibit the Participant from making a good faith
report or related disclosures to any governmental agency or entity regarding
potential violations of applicable federal, state or local law or to take other
actions protected as whistleblower activity under applicable law, and the
Participant is not required to notify the Partnership or the Employer and its
Affiliates of these reports or disclosures.


Section 4.02Non-Solicitation. As a requirement to be a Participant and receive
benefits under this Plan, an Officer shall acknowledge in his or her
Participation Agreement and in the Waiver and Release that the Participant
agrees that for a period of 1 year following the termination of the
Participant’s Separation from Service that the Participant will not: (i)
solicit, encourage or take any other action that is intended, directly or
indirectly, to induce any other Employee to terminate employment with his or her
employer; (ii) interfere in any manner with the contractual or employment
relationship between any Employee and his or her employer; (iii) solicit,
encourage or take any other action that is intended, directly or indirectly, to
induce any Seconded Employee to terminate employment with his or her employer;
(iv) interfere in any manner with the contractual or employment relationship
between a Seconded Employee and his or her employer; and (v) directly or
indirectly solicit any customer of the Partnership or any of its Affiliates.


Section 4.03Non-Disparagement. As a requirement to be a Participant and receive
benefits under this Plan, an Officer shall acknowledge and agree in his or her
Participation Agreement and in the Waiver and Release that the Participant will
not make any false, disparaging or defamatory statement or communication to any
third party regarding the Partnership’s or any of its Affiliates’ businesses,
products, services, existing or former Employees, Seconded Employees, directors
or management; provided, however, that nothing in this Section, nor any other
Section of this Plan, the Participation Agreement or the Waiver and Release
shall prohibit the Participant from providing truthful testimony as required by
law, subpoena or other compulsory process.


Section 4.04Restrictions Reasonable. As a requirement to be a Participant and
receive benefits under this Plan, an Officer shall acknowledge and agree in his
or her Participation Agreement and in the Waiver and Release that the
restrictive covenants under this Article IV, for which the Participant received
valuable consideration from the Employer as provided in this Plan, (including,
but not limited to the Employer’s agreement to provide the Participant with
Confidential Information regarding the Employer and the Employer’s business) are
ancillary to otherwise enforceable provisions of this Plan, that the
consideration provided by the Employer gives rise to the Employer’s interest in
restraining the Participant from competing, and that the restrictive covenants
are designed to enforce the Participant’s consideration or return promises under
this Plan. Additionally, the Participant acknowledges that these restrictive
covenants contain limitations as to time, geographical area, and scope of
activity to be restrained that are reasonable and do not impose a greater
restraint than is necessary to protect the goodwill or other legitimate business
interests of the Employer, including, but not limited to, the Employer’s need to
protect its Confidential Information.




8

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE V


CLAIMS PROCEDURE


Section 5.01Claims Procedure.


(a)It shall not be necessary for a Participant or beneficiary who has become
entitled to receive à benefit hereunder to file a claim for such benefit with
any person as a condition precedent to receiving a distribution of such benefit.
However, any Participant or beneficiary who believes that he or she has become
entitled to a benefit hereunder and who has not received, or commenced
receiving, a distribution of such benefit, or who believes that he or she is
entitled to a benefit hereunder in excess of the benefit which he or she has
received, or commenced receiving, may file a written claim for such benefit with
the Committee at any time on or prior to the end of the fiscal year next
following the fiscal year in which he or she allegedly became entitled to
receive à distribution of such benefit. Such written claim shall set forth the
Participant’s or beneficiary’s name and address and a statement of the facts and
a reference to the pertinent provisions of this Plan upon which such claim is
based. The Committee shall, within 90 days after such written claim is filed,
provide the claimant with written notice of its decision with respect to such
claim. If such claim is denied in whole or in part, the Committee shall, in such
written notice to the claimant, set forth in à manner calculated to be
understood by the claimant the specific reason or reasons for denial; specific
references to pertinent provisions of this Plan upon which the denial is based;
a description of any additional material or information necessary for the
claimant to perfect his or her claim and an explanation of why such material or
information is necessary; and an explanation of the provisions for review of
claims set forth in Section 5.01(b) below.


(b)A Participant or beneficiary who has filed a written claim for benefits with
the Committee which has been denied may appeal such denial to the Committee and
receive a full and fair review of his or her claim by filing with the Committee
a written application for review at any time within 60 days after receipt from
the Committee of the written notice of denial of his or her claim provided for
in Section 5.01(a) above. A Participant or beneficiary who submits a timely
written application for review shall be entitled to review any and all documents
pertinent to his or her claim and may submit issues and comments to the
Committee in writing. Not later than 60 days after receipt of a written
application for review, the Committee shall give the claimant written notice of
its decision on review, which written notice shall set forth in a manner
calculated to be understood by the claimant specific reasons for its decision
and specific references to the pertinent provisions of this Plan upon which the
decision is based.


(c)Any act permitted or required to be taken by a Participant or beneficiary
under this Section 5.01 may be taken for and on behalf of such Participant or
beneficiary by such Participant’s or beneficiary’s duly authorized
representative. Any claim, notice, application or other writing permitted or
required to be filed with or given to a party by this Article shall be deemed to
have been filed or given when deposited in the U.S. mail, postage prepaid, and
properly addressed to the party to whom it is to be given or with whom it is to
be filed. Any such claim, notice, application, or other writing deemed filed or
given pursuant to the preceding sentence shall in the absence of clear and
convincing evidence to the contrary, be deemed to have been received on the
fifth (5th) business day following the date upon which it was filed or given.
Any such notice, application, or other writing directed to a Participant or
beneficiary shall be deemed properly addressed if directed to the address set
forth in the written claim filed by such Participant or beneficiary.




9

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE VI




Miscellaneous Provisions


Section 6.01Conflicts with Other Plans or Agreements. In the event that a
Participant becomes entitled to benefits under a prior or subsequent plan or
agreement pertaining to a Participant’s employment by the Employer or any
Affiliate thereof (other than this Plan) or the benefits to which a Participant
is entitled as a result of such employment and such benefits conflict with the
terms of this Plan, the Participant will receive the greater and more favorable
of each of the benefits provided under either this Plan or such other plan or
agreement, on an individual benefit basis.


Section 6.02Notices. For purposes of this Plan, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Employer:
Enable Midstream Services, LLC


 
One Leadership Square


 
211 North Robinson Avenue


 
Suite 150


 
Oklahoma City, OK 73102


 
Attention: General Counsel





If to the Participant, at his or her residence address on the records of the
Employer or to such other address as he may have designated to the Employer in
writing for purposes hereof.
Section 6.03Assistance and Cooperation. Following the date of the termination of
the Participant’s employment with the Employer, the Participant agrees to
provide reasonable assistance and cooperation to the Partnership and its
Affiliates as may be requested by the Partnership or any of its Affiliates in
connection with any investigation, dispute, charge, or claim involving the
Partnership or any of its Affiliates, including, without limitation, any action
or proceeding before any arbitrator, court, or regulatory agency, to the extent
such investigations, disputes, charges, or claims relate to any services
performed or required to be performed by Participant, any knowledge possessed by
Participant, or any act or omissions by Participant. The cooperation and
assistance provided by the Participant will include, but not be limited to,
preparing for and testifying in any action or proceeding before any arbitrator,
court, or regulatory agency. The Employer agrees to reimburse the Participant
for any reasonable travel and other out-of-pocket expenses incurred by the
Participant in connection with providing such assistance and cooperation. The
Employer shall use commercially reasonable efforts to prevent such assistance
and cooperation from unreasonably interfering with the Participant’s personal
affairs, business endeavors or future employment.


Section 6.04Code Section 409A.


(a)Interpretation. It is the intent of the Employer and the Participants that
the payments under this Plan comply with or be exempt from Code Section 409A and
the Treasury regulations and guidance issued thereunder. Accordingly, the
Employer and the Participants intend that this Plan be interpreted and operated
consistent with such requirements of Code Section 409A in order to avoid the
application of penalty taxes under Code Section 409A to the extent reasonably
practicable.


(b)Delay of Payment. Notwithstanding any provision of this Plan to the contrary,
if the


10

--------------------------------------------------------------------------------

Exhibit 10.1


Participant is a “Specified Employee” (as that term is defined in Code Section
409A) as of the Participant’s Covered Termination date, then any amounts or
benefits which are payable under this Plan upon the Participant’s Separation
from Service, other than due to death, which are subject to the provisions of
Code Section 409A and not otherwise excluded under Code Section 409A, and would
otherwise be payable during the first six-month period following such Separation
from Service, shall be paid on the second business day that (a) is at least six
months after the date after the Participant’s Covered Termination date or (b)
follows the Participant’s date of death, if earlier.


(c)Reimbursements and In-Kind Benefits. All reimbursements and in-kind benefits
provided pursuant to this Plan shall be made in accordance with Treasury
Regulation § 1.409A-3(i)(1)(iv) such that any reimbursements or in-kind benefits
will be deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event. Specifically, (i) the amounts reimbursed and in-kind
benefits provided under this Plan, other than total reimbursements that are
limited by a lifetime maximum under a group health plan, during a Participant’s
taxable year may not affect the amounts reimbursed or in-kind benefits provided
in any other taxable year, (ii) the reimbursement of an eligible expense shall
be made on or before the last day of a Participant’s taxable year following the
taxable year in which the expense was incurred, and (iii) the right to
reimbursement or an in-kind benefit is not subject to liquidation or exchange
for another benefit.


Section 6.05Payment Obligations Absolute. Except for the requirement of the
Participant to execute and return to the Employer a Waiver and Release in
accordance with Section 3.02, the Employer’s obligation to pay (or cause one of
its Affiliates to pay) the Participant the amounts and to make the arrangements
provided herein shall be absolute and unconditional and shall not be affected by
any circumstances, including, without limitation, any set-off, counter-claim,
recoupment, defense or other right which the Employer (including the Partnership
and its Affiliates) may have against him or anyone else. All amounts payable by
the Employer (including the Partnership and its Affiliates hereunder) shall be
paid without notice or demand. The Participant shall not be obligated to seek
other employment in mitigation of the amounts payable or arrangements made under
any provision of this Plan, and, subject to the restrictions in Article IV, the
obtaining of any other employment shall in no event affect any reduction of the
Employer’s obligations to make (or cause to be made) the payments and
arrangements required to be made under this Plan.


Section 6.06Amendment or Termination. The Board may amend (in whole or in part)
or terminate this Plan at any time; provided, however, that this Plan cannot be
amended or terminated during the two-year period following a Change of Control.
Notwithstanding the foregoing, no termination shall reduce or terminate any
Participant’s right to receive, or continue to receive, any payments and
benefits that became payable in respect of a termination of employment that
occurred prior to the date of such termination of this Plan. Nothing herein
shall abridge the Committee’s authority to designate new Participants to
participate in this Plan in accordance with Section 2.01 hereof.


Section 6.07Administration.


(a)The Committee shall have full and final authority, subject to the express
provisions of this Plan, with respect to designation of the Participants and
administration of this Plan, including but not limited to, the authority to
construe and interpret any provisions of this Plan and to take all other actions
deemed necessary or advisable for the proper administration of this Plan, and
such decisions shall be binding on all parties.




11

--------------------------------------------------------------------------------

Exhibit 10.1


(b)The Employer shall indemnify and hold harmless each member of the Committee
and any other employee of the Employer that acts at the direction of the
Committee against any and all expenses and liabilities arising out of his or her
administrative functions or fiduciary responsibilities, including any expenses
and liabilities that are caused by or result from an act or omission
constituting the negligence of such member in the performance of such functions
or responsibilities, but excluding expenses and liabilities that are caused by
or result from such member’s or employee’s own gross negligence or willful
cause. Expenses against which such member or employee shall be indemnified
hereunder shall include, without limitation, the amounts of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought or settlement thereof.


Section 6.08Successors. This Plan shall be binding upon and inure to the benefit
of the Employer, its successors and assigns (including, without limitation, any
company into or with which the Employer may merge or consolidate). The Employer
agrees that it will not effect the sale or other disposition of all or
substantially all of its assets unless either (a) the person or entity acquiring
such assets or a substantial portion thereof shall expressly assume by an
instrument in writing all duties and obligations of the Employer hereunder or
(b) the Employer shall provide, through the establishment of a separate reserve
therefor, for the payment in full of all amounts which are or may reasonably be
expected to become payable to Participants hereunder.
 
Section 6.09No Assignment. A Participant’s right to receive payments or benefits
hereunder shall not be assignable or transferable, whether by pledge, creation
or a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than a transfer by will or by the laws of
descent or distribution, and in the event of any attempted assignment or
transfer contrary to this Section 6.09, the Employer shall have no liability to
pay any amount so attempted to be assigned or transferred. The benefits under
this Plan shall inure to the benefit of and be enforceable by a Participant’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.


Section 6.10Tax Withholding. The Employer may withhold from any benefits payable
under this Plan all federal, state, city or other taxes as may be required
pursuant to any law or governmental regulation or ruling.


Section 6.11No Employment Rights Conferred. This Plan shall not be deemed to
create a contract of employment between any Participant and the Employer and/or
its Affiliates. Nothing contained in this Plan shall (a) confer upon any
Participant any right with respect to continuation of employment with the
Employer or (b) subject to the rights and benefits of any Participant hereunder,
interfere in any way with the right of the Employer to terminate such
Participant’s employment at any time.


Section 6.12Entire Plan. This Plan contains the entire understanding of the
Participants and the Employer with respect to severance arrangements related to
a Change of Control maintained on behalf of the Participants by the Employer.
There are no restrictions, agreements, promises, warranties, covenants or
undertakings between the Participants and the Employer with respect to the
subject matter herein other than those expressly set forth herein.


Section 6.13Prior Agreements. This Plan supersedes all prior agreements,
programs and understandings (including all written and verbal agreements and
understandings) between each Participant and the Employer regarding the terms
and conditions of each Participant’s employment and severance arrangements.


Section 6.14Severability. If any provision of this Plan is, becomes or is deemed
to be invalid,


12

--------------------------------------------------------------------------------

Exhibit 10.1


illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions of this Plan shall not be affected
thereby.


Section 6.15Governing Law; Jurisdiction. This Plan shall be governed by and
construed in accordance with applicable federal law and the laws of the State of
Oklahoma, without giving effect to its conflict of laws rules, and venue for any
dispute arising hereunder shall lie exclusively in the state and/or federal
courts of Oklahoma County, Oklahoma and the Western District of Oklahoma,
respectively.






13